IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT
                                _______________

                                  m 00-60230
                                Summary Calendar
                                _______________


                                IN THE MATTER OF:

                               JOHN A. SALTER,

                                                     Debtor.


                                JOHN A. SALTER,

                                                     Appellant,

                                     VERSUS

                         INTERNAL REVENUE SERVICE,

                                                     Appellee.

                          _________________________

                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                                (3:99-CV-287-BN)
                          _________________________

                                September 11, 2000


Before SMITH, BENAVIDES, and                 PER CURIAM:*
  DENNIS, Circuit Judges.

                                                *
                                                  Pursuant to 5TH CIR. R. 47.5, the court has
                                             determined that this opinion should not be published
                                             and is not precedent except under the limited
                                             circumstances set forth in 5TH CIR. R. 47.5.4.
   John Salter challenges the dismissal of his
bankruptcy appeal for failure to prosecute and,
in the alternative, on the ground of res
judicata. We affirm.

                         I.
   The instant voluntary petition for relief un-
der chapter 13 of the Bankruptcy Code, the
second such petition filed by Salter, was
dismissed by the bankruptcy court in January
1999. Salter filed a pro se notice of appeal on
March 1, 1999. Based on, inter alia, his fail-
ure timely to file a brief as required by FED. R.
BANKR. P. 8009, the district court dismissed
his appeal on March 9, 2000.

   We review for abuse of discretion a district
court’s dismissal for failure timely to file an
opening appellate bankruptcy brief. See In re
Braniff Airways, Inc., 774 F.2d 1303, 1305
(5th Cir. 1985). Salter raises a myriad of ar-
guments, including allegations of denial of due
process and of fraud on the part of the Internal
Revenue Service, the bankruptcy court, and
the district court. With regard to the reason
for dismissal, however, he merely asserts that
his failure to submit a brief was not “a matter
of willful omission;” he incorrectly claims that
the court did not, in the alternative, rule on the
merits.

    These assertions do not refute the per-
suasive finding that Salter’s failure to file a
brief for almost a full year was a dilatory tac-
tic, and we therefore affirm the district court’s
dismissal on that ground, essentially for the
reasons given in the district court’s
comprehensive opinion. We have no reason to
reach the alternative ground of res judicata.

   AFFIRMED.




                                                     2